IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-21113
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PAUL JESSIE ONTIVEROS,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-135-1
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Paul Jessie Ontiveros appeals from his sentence following

his guilty-plea conviction for being a felon in possession of a

firearm.   Ontiveros argues that his sentence violates Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Specifically, Ontiveros asserts

that the sentencing enhancements resulting in the presentence

report’s guideline range calculation predisposed the district

court to sentence him at the high end of the statutory range.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21113
                                  -2-

Ontiveros challenges the district court’s authority to impose

sentencing enhancements based only upon a finding of a

preponderance of the evidence.    Because Ontiveros did not raise

his Apprendi challenge in the district court, we review for plain

error.   See United States v. Moreno, 289 F.3d 371, 372 (5th Cir.

2002).

     Although Ontiveros’ sentencing enhancements resulted in a

guideline sentence beyond the statutory range, he was

nevertheless sentenced to the ten-year statutory maximum pursuant

to 18 U.S.C. § 924(a)(2).    Accordingly, there was no Apprendi

violation.     See United States v. Doggett, 230 F.3d 160, 166 (5th

Cir. 2000), cert. denied, 531 U.S. 1177 (2001); United States v.

Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied, 531 U.S.
1182 (2001).

     AFFIRMED.